Citation Nr: 1745229	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-38 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for congestive heart failure (CHF).

2.  Whether new and material evidence has been received to reopen a claim of service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1961 to July 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2009 and September 2011 rating decisions by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In June 2017 a videoconference hearing was held before the undersigned; a transcript is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Under certain circumstances further development is required prior to appellate consideration of whether new and material evidence has been received to reopen a claim.  This case presents such circumstances.  At the June 2017 videoconference hearing the Veteran testified that in 2016 a doctor at the Audie L. Murphy Memorial VA Hospital had opined that his COPD might be related to exposure to asbestos; his testimony is presumed credible.  A VA doctor's opinion that the Veteran's COPD is an asbestos exposure-related disease would relate to an unestablished fact necessary to substantiate the claim of service connection for COPD.  The Veteran claims his COPD is due to such exposure.  Such opinion is not currently in the Veteran's record.  Outstanding VA treatment records may contain pertinent information (as alleged), are constructively of record, and must be secured.  

The Veteran presents multiple theories of entitlement with respect to his claims of service connection for COPD and CHF (including that they are due to exposures to asbestos, ionizing radiation, and herbicide agents.  With respect to CHF he has also presented a secondary service connection theory of entitlement (that it is secondary to COPD).  Development of evidence regarding exposures to asbestos, and ionizing radiation, and with respect to secondary service connection is discussed further below.  Development of evidence regarding exposure to herbicide agents is not necessary as COPD and CHF are not diseases listed in 38 C.F.R. § 3.309(e), and the Veteran has not submitted any evidence that they may be etiologically related to exposure to herbicide agents.  

The Veteran claims his COPD is due to exposure to asbestos while working on Navy ships.  At the June 2017 hearing he testified that his duties in his military occupational specialty (MOS) of storekeeper exposed him to asbestos coated pipes and bulkheads.  

Proper development of a claim of service connection for a disease claimed to be due to exposure to asbestos includes ascertaining: (i) the nature and extent of exposure to asbestos in service, if any; (ii) the nature and extent of exposure to asbestos prior to, and following, service, if any; (iii) whether or not the Veteran has an asbestos-related disease; and, (iv) whether the asbestos-related disease is related to exposure to asbestos in service.  Development for such information has not been completed in the instant case.  The record does not include findings regarding whether the Veteran was exposed to asbestos in service or elsewhere (and if so to what extent).  If exposure to asbestos in service is acknowledged, there must be an adequate medical opinion as to whether or not any currently diagnosed lung disability may be related to such exposure.  

Complete records of the Veteran's treatment at Audie L. Murphy VA Hospital have not been associated with the record; he has alleged that they are relevant to his claim of service connection for COPD.  Accordingly, they must be sought.
The Veteran has also alleged that he has COPD and CHF from exposure to ionizing radiation in service.  At the June 2017 videoconference hearing he testified that in May 1962 while on board the USS Marshall he was exposed to ionizing radiation witnessing nuclear testing on Christmas and Johnston Island.  COPD and CHF are not listed as diseases specific to radiation exposed veterans in 38 C.F.R. § 3.309(d) or as radiogenic diseases under 38 C.F.R. § 3.311(b)(2).  Thus, to prevail under this theory of entitlement, the Veteran must cite to, or submit, competent scientific/medical evidence of a nexus between these claimed disabilities and exposure to radiation.  38 C.F.R. § 3.311(b)(4).  He has not yet submitted any scientific or medical evidence to that effect.  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).  To substantiate a claim of secondary service connection there must be evidence of (i) a current chronic disability for which service connection is sought; (ii) an already service-connected disability; and (iii) that the already service-connected disability (a) caused or (b) aggravated the disability for which service connection is sought.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Here COPD is not yet service-connected, and the claim of secondary service connection for CHF is inextricably intertwined with the claim of service connection for COPD (if service connection for COPD remains denied, it would lack legal merit).

Regarding the rating for bilateral hearing loss, when (as here) a Veteran asserts that a disability has increased in severity since the most recent VA examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (Apr. 7, 1995).  The Veteran's most recent VA audiological evaluation was in April 2015 (more than two years ago).  At the June 2017 videoconference hearing he reported that his hearing acuity has declined since he was last examined by VA.  His testimony triggers VA's duty to assist him by providing a contemporaneous examination.  

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.  The AOJ should secure for the record updated (to the present) complete clinical records (any not already in the record) of all VA examinations and treatment the Veteran has received for respiratory complaints cardiovascular complaints (to specifically include all such records from Audie L. Murphy VA Hospital). 

The AOJ should also ask the Veteran to identify the provider(s) of all private evaluations and treatment he has received for COPD and for CHF, and to provide the authorizations necessary for VA to secure for the record complete clinical records of all such evaluations and treatment.  The AOJ should secure for the record complete outstanding clinical records from all provider(s) identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.  

2.  The AOJ should ask the Veteran to provide a listing identify of all of his postservice employment, and describe the nature of his duties at each place of employment (specifically indicating whether his work involved exposure to asbestos).

3.  Thereafter, the AOJ should arrange for any further development indicated and make formal findings of fact for the record regarding the nature and extent of the Veteran's exposure to asbestos during service and postservice (specifically addressing his allegations of exposure while working on Navy ships as a storekeeper surrounded by asbestos wrapped pipes and bulkheads).  

4.  If, and only if, the Veteran's exposure to asbestos in service is acknowledged by the AOJ, the AOJ should arrange for a pulmonary diseases examination of the Veteran to ascertain the nature and likely etiology of his claimed respiratory disability, and specifically whether or not he has an asbestos-exposure-related lung disease (specifically indicating whether the COPD that has been diagnosed may be related to exposure to asbestos in service, versus any postservice exposure to asbestos.  The Veteran's record (and in particular the AOJ's formal findings regarding the Veteran's exposures to asbestos in service and postservice, and this remand) must be reviewed by the examiner in conjunction with the examination.  Any diagnostic studies deemed necessary should be completed.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a)  Please identify (by diagnosis) each respiratory disability found/shown by the record during the pendency of the instant claim.  

(b)  Please identify the likely etiology for each respiratory disability entity diagnosed (to include COPD).  Specifically, is it at least as likely as not (a 50% of greater probability) that it was incurred during the Veteran's active service, to include as due to exposure to asbestos therein, as acknowledged by the AOJ?

All opinions must include rationale with citation to supporting factual data and medical literature/treatises as deemed appropriate.

5.  If, and only if, the Veteran presents any scientific/medical evidence that COPD and CHF are radiogenic diseases, the AOJ should process the claims of service connection for such disabilities in accordance with the provisions in 38 C.F.R. § 3.311.

6.  If, and only if, direct service connection (based on incurrence in service) is established for COPD but not for CHF, the AOJ should arrange for the Veteran's record to be forwarded to a cardiologist or internist for review and an advisory medical opinion regarding the likely etiology of the CHF.  Upon review of the record the consulting provider should identify the most likely etiology for the Veteran's current CHF, specifically indicating whether it at least as likely as not (a 50% or greater probability) was (i) caused or (ii) aggravated by the  service-connected COPD?

The examiner must include rationale with the opinion, citing to supporting clinical data and medical literature as deemed appropriate.

7.  The AOJ should also arrange for an audiological evaluation of the Veteran (with audiometric studies) to assess the severity of his bilateral hearing loss disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  In addition to reporting the results of the audiometric testing, the examiner should:

(a)  Elicit from the Veteran a description of the impact his hearing loss has on occupational and daily activity functioning, and opine whether the impact he describes is consistent with the level of hearing impairment shown by audiometric testing.

(b)  If not, opine regarding the impact on functioning that would be expected from the level of hearing loss shown by the audiometry.

(c)  Indicate whether or not the Veteran's hearing loss presents an unusual or exceptional disability picture that is not reflected by schedular rating criteria, and if so, describe such disability picture in detail.

The examiner should include rationale with all opinions.

8.  The AOJ should then review the record and readjudicate these claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

